Citation Nr: 0931017	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-28 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had honorable service during World War II.  The 
Veteran died in July 2005 and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In this rating decision, the RO denied 
service connection for the cause of the Veteran's death and 
eligibility to Dependents' Educational Assistance (DEA).  In 
a separate rating decision, also dated in May 2006, the RO 
denied entitlement to service connection for two specific 
disabilities for accrued benefits purposes.  The appellant 
was issued a September 2006 statement of the case regarding 
these five issues.  The appellant filed a November 2007 
substantive appeal (VA Form 9) regarding four of these 
claims.

In December 2007, the appellant wrote that she wished only to 
pursue the DIC claim under 38 U.S.C.A. § 1151, and listed 
other claims she wished to withdraw from appellate status.  
Although she did not specifically write that she was 
withdrawing the DEA claim, as she clearly indicated a desire 
to only pursue DIC under 38 U.S.C.A. § 1151, the Board finds 
that the appellant has effectively withdrawn all other claims 
from appellate status.  See 38 C.F.R. § 20.204.

The appellant testified before a Decision Review Officer 
(DRO) in December 2007 and the undersigned Acting Veterans 
Law Judge in July 2009.  Copies of the both hearing 
transcripts have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her testimony before the DRO officer and the undersigned, 
the appellant has asserted that VA care contributed to the 
Veteran's death.  The certificate of death in the claims file 
reveals that the immediate cause of death was respiratory 
arrest due to a consequence of "lung carcinoma, metastic, 
stage IV non-small cell."  

The appellant has explained that the Veteran began 
complaining of and seeking treatment for cough in May 2004 
but asserts inadequate treatment was provided by VA, with a 
chest X-ray being provided only after 5 months of these 
complaints.  In essence, she contends that VA care included 
carelessness, negligence, and error in judgment as VA took 
too long to provide the chest X-ray that led to the 
identifying of the Veteran's cancer and failure to timely 
disclose to the Veteran this diagnosis of cancer.

Although the claims file currently contains VA treatment 
records from the Phoenix Arizona Medical Center beginning 
with records dated in February 2005, there is no record of 
the treatment that the appellant has indicated began in May 
2004 and is the start of the treatment that the appellant has 
asserted led to his death.  The Board cannot properly assess 
the merits of this case without review of these records.  
There is no indication that these records in this date range 
have been sought.  Therefore, a remand is warranted in order 
to allow for the obtainment of these records.  See 38 C.F.R. 
§ 3.159.

After review of these subsequently obtained records, the 
AMC/RO should consider whether a medical opinion is required 
to address the central question raised by this appeal:  
Whether the proximate cause of the Veteran's death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  See 38 U.S.C.A. § 1151; see also 38 C.F.R. 
§ 3.361.

Lastly, the AMC/RO must review the record and ensure 
compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA) by 
issuing the appellant an additional notification letter, to 
include notice of how to establish an effective date for the 
benefit sought.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure 
compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the appellant an 
additional notification letter, to 
include notice of how to establish an 
effective date for the benefit sought 
as required by Dingess.

2.  Copies of any outstanding records 
of treatment, VA and non-VA, received 
by the Veteran during his lifetime 
relevant to the claim for entitlement 
to DIC under 38 U.S.C.A. § 1151 should 
be obtained and made part of the claims 
file. 

The AMC/RO should specifically seek 
copies of medical treatment received at 
the Phoenix VA Medical Center beginning 
in May 2004.  

3.  After review of these subsequently 
obtained records, the AMC/RO should 
consider whether an medical opinion 
regarding the claim on appeal should be 
obtained.

4.  Thereafter, the appellant's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the claim 
is not granted, the appellant and her 
representative  must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2008).




